OVERTON, Senior Justice,
dissenting.
I dissent. The district court of appeal certified the following question:
Can an alien residing in the United States pending his application for political asylum, satisfy the residency requirements contained within article VII, section 6 of the Florida Constitution and section 196.031(1), Florida Statutes, in order to qualify for Florida’s homestead tax exemption?
In this instance, the property appraiser, while recognizing that a lawfully admitted permanent resident alien is entitled to a homestead exemption, determined that this alien who was lawfully in the country was not entitled to a homestead exemption because he was an alien who had a pending application for political asylum.
I believe it is a significant statewide issue for this Court to decide whether an appraiser can unilaterally decide which aliens who are lawfully in this country are entitled to the homestead exemption and which ones are not. Accordingly, I would accept jurisdiction.